Title: To Benjamin Franklin from Deborah Franklin, 30 June 1772
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear child
June the 30 [1772]
I reseved by the packit which was to a cume by Capt. Laxly I am verey glad to hear that you continew well. I hope your friend Dr. Small is Safe a rived and is well my compleymantes to all that I am obliged to love and respeckt. You may see what blunders by the scratchin oute that I am not capabel of writin so I shall only say that I find my selef growing verey febel verey faste. I leve Mr. Beach and Salley to write as I am verey unfitt to due. I have nothing that is good only that I have but verey littel of the head ake nor of the pain that I was so much aflickted for which I am verey thank full to god.
Mr. Sumain is dead our good old friend Even Evens mr. Gordon you know mr. Bembridg father Polley Pitts and Gorge is a widdower and a dredfull Creyer but is a looking [better a?]gen but shante marry verey soon.

This morning wold aforded you much pleshuer with my king bird he wente in to the water and as soon as he eate his brakefaste he sed he wold go to School and then cume home and play. A littel garle a Schoolmaite ses that Ben Beach is the Commadore over the Maddam but I Supose you will be informd by Salley I am your afeckshonet wife
D Franklin
 
Addressed: To / Benjamin Franklin Esqr.
